DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 01/27/2022 wherein, claims 1-16 have been amended, and are pending accordingly.
Response to Arguments
Applicant’s arguments, filed on 01/20/2022, with respect to the 112(b) rejection(s) of claims 1, 6-9, 15, and 16 and some of the rejections of claims 2-5, 10-13 have been fully considered and are persuasive.  Therefore, the corresponding rejections have been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of the amended limitations.
On the other hand, with respect to the other rejections under 112(b) of claims 2-5 and 10-13 (see 112(b) rejection below), the applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions. Given that, those rejections have been maintained.
Applicant’s arguments, filed on 01/27/2022 with respect to rejection of claims 1-16 under 101 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 2 is objected to because it recites: “the memory stores a particle tuner configured, upon execution by the processor, to fuse the set of secondary particles with the neighboring particles, wherein for each of the at least one encounter, to fuse the set of secondary particles with the neighboring particles, the particle tuner is configured to” instead of: “the memory stores a particle tuner configured, upon execution by the processor, for each of the at least one encounter, to fuse the set of secondary particles with the neighboring particles, the particle tuner is further configured to”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16
Claims 1, 15, and 16 recite “the respective estimation of pose”. There is insufficient antecedent basis for this term in the claims, rendering the claims’ scopes indefinite. Claims 2-12 depend from claim 1, include all of its limitations, and does not cure its deficiencies, rendering them rejected under the same rationale. 
Claim 2 recites, “the weights of corresponding 8paired particles”: there is insufficient antecedent basis for the weights of corresponding paired particles in the claim neither in the claim from which it depends; moreover, it is unclear if corresponding paired particles refer to the pairing of the secondary and neighboring particle recited in the claim or not. Claims 3-11 depend from claim 2, include all of its limitations, and does not cure its deficiencies, rendering them rejected under the same rationale.
Claim 3 recites:
“The at least one encounter comprises multiple encounters”: this limitation is indefinite because it is unclear how at least one encounter (which could be “one” encounter), may comprise multiple encounters; so, it is unclear what the applicant is trying to reveal using this limitation;
“The measured relative pose”: there is insufficient antecedent basis for the measured relative pose in the claim, and in the claims from which it depends, rendering the metes and bounds of the claim indefinite;
“Each of the multiple encounters”: Given the rejection above (9.a) it is unclear if each of the multiple encounters is intended to refer to each of the at least one encounters too or is intended to introduce a new set of encounters specific for this step/function of the invention;
“the weight of the paired 4particles”: there is insufficient antecedent basis for the weights of the paired particles in the claim neither in the claim from which it depends; furthermore, it is unclear if it is the same as or different from the weights of the corresponding paired particles recited in claim 2, from which it depends;
Claim 4 depends from claim 3, includes all of its limitations, and does not cure its deficiencies, rendering it rejected under the same rationale.
Claim 4 recites: 
“The first encounter”: there is insufficient antecedent basis for the first encounter in the claim neither in the claim from which it depends;
“The second encounter”: there is insufficient antecedent basis for the second encounter in the claim neither in the claim from which it depends;
“Estimate first poses in the paired particles at a first encounter of the robot with the neighboring robot; and estimate second poses in the paired particles at a second encounter of the robot with the neighboring robot”: This limitation is indefinite because (i) “a first encounter” and “a second encounter”: it is unclear if these terms refer to “the first encounter” and “the second encounter” recited earlier in the claim (and noted above in 10.a and 10.b) respectively, rendering the claim scope indefinite; (ii) first poses and second poses: it is unclear if these poses are the same as or different from the relative poses (relative pose and actual relative pose) recited in claim 2 (from which this claim depends);
“wherein in response to pairing a secondary particle of the set of secondary particles with a neighboring particle of the neighboring particles at the second encounter of the multiple encounters”: This limitation is indefinite because (i) it is unclear how in the previous limitation (mentioned in 10.3 above) estimates poses of “paired particles”, and is then followed by the step recited herein, that is, it is unclear if the step recited herein is intended to introduce the step of pairing at the second encounter, or assuming it has already taken place; (ii) “the second encounter of the multiple encounters”: there is insufficient antecedent basis for the second encounter of the multiple encounters in the claim neither in the claim from which it depends, rendering the claim scope indefinite;
“estimate a first relative pose between first poses and estimate a second relative pose between the second poses”: The term “relative” in this claim is a relative term which renders the claim indefinite; 
Claim 5 recites, “the set of neighboring particles”: there is insufficient antecedent basis for this term in the claim nor in the claim from which it depends, and it is unclear if this set of neighboring particles is the same as or different from the neighboring particles recited in claim 1. Claims 6-11 depend from claim 5, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale;
Claim 10 recites: 
“to update the set of secondary 2particles of the robot”: this limitation is indefinite because claim 1, from which this claim depends does not explicitly recite updating the secondary particles, it recites updating the pose estimations in the primary and secondary particles; therefore, it Is unclear if this limitation is referring to that updating step recited in claim 1, or a different one (the updating recited in claim 2, for example, although this claim does not depend from claim 2);
“to produce a set 4of secondary particles representing the pose of the robot with equal weights”: (i) it is unclear how a set of secondary particles can represent only a single pose of the robot and have equal “weights” (in plural); (ii) “the pose of the robot”: it is unclear if this pose is the same as the pose of the robot recited in claim 1 or a different one especially that the set of secondary particles is a newly produced set of particles;
Claim 11 recites, “to update the secondary 2particles of the robot”: this limitation is indefinite because claim 1, from which this claim depends does not explicitly recite updating the secondary particles, it recites updating the pose estimations in the primary and secondary particles; therefore, it Is 
Claim 12 recites, “the weights of the secondary particles”: there is insufficient antecedent basis for this term in the claim nor in the claims from which it depends;
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669